 

 

 

 

 

 

 

 

Case 7:19-cv-11441-KMK-LMS Document 13 File¢-65/05/26-—Page-Tof tT ——.°

USDC SDNY
; DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #: .

SOUTHERN DISTRICT OF NEW YORK DATE FILED: _' Dp ao |; a

JOSE A. FELIZ, JR.,

Plaintiff, 19 CIVIL 11441 (KMK)(_LMS)
“ye - SUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in
the Court's Order dated May 4, 2020, that that the decision of the Commissioner of Social
Security be, and hereby is, reversed and remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C, § 405(g), for further administrative proceedings.

Dated: New York, New York
May 5, 2020

RUBY J. KRAJICK

 

Clerk of Court

XANGO

Deputy Clerk”

BY:
